DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 7 – 15, and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (hereinafter Bar, U.S. Patent Application Publication 2008/0229215) in view of Rothkopf et al. (hereinafter Roth, U.S. Patent Application Publication 2011/0004330).

Regarding Claim 1, Bar discloses:
A tangible, non-transitory computer-readable media having stored thereon instructions that, when executed by one or more processors, cause one or more servers of a cloud computing system to perform functions (e.g. implemented in a computer readable medium appropriately programed for general purpose computing devices, processor receives instructions from a memory and execute; para 122; note various servers through, for example application server 200, server of the system; para 65; client-server para 89, and various other areas) comprising:
receiving, via a network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121), data representing one or more commands to queue one or more particular media items in a cloud queue associated with a plurality of media playback systems (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated devices; para 48; and multiple users consuming media using computing devices; Fig. 3, paras 42+), wherein the plurality of media playback systems comprises a first media playback system comprising at least one first playback device (e.g. first user 301a, and their networked computing and entertainment 
based on receiving the data representing one or more commands, adding the one or more particular media items to the cloud queue (e.g. add more clips to the current session/playlist; para 46;  see also virtual social environment 401, including add clips element 405, now playing element 404 and playlist 406; also see Fig. 5 and para 50; content queued up for playing; para 60), wherein the cloud queue is maintained in data storage of the cloud computing system  (e.g. application server 200 hosts the virtual social environment 401; para 40; note information database 209 stores information of the multimedia; para 41; and servers include storage and storage distribution facilities necessary to store and supply the demand for consumed media; para 43; remote storage/transfer playlist; para 46); and
sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a window of media items from the cloud queue in respective local queues of each media playback system of the plurality of media playback systems, wherein the window of media items comprises at least one media item from the cloud queue (e.g. 535 represents the next content item to be played in the current session which is pulled from the playlist and queued for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62, note further local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4), and wherein the respective local queues are maintained in data storage on 
Bar fails to explicitly disclose:
and wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window of media items.
In a related field of endeavor (e.g. multiple user digital media playback on multiple devices where the user’s can govern, rate and adjust media assists within a queue; para 10, 32), Roth discloses a similar media playback system including similar abilities to control the placement and playback of media assets to that detailed by Baron.   Also similar to Bar, Roth further details the use of rules or policies governing the contributions of the assets; para 32.  Roth details these features through the use of a master playback device and queue that multiple users, such as visitors or friends can contribute to; para 68.
Modifying the playlist arrangements of Bar, particularly the playlist 406 that the application server hosts with the environment, and the multiple client side applications rendering the playlist, to operate like the master playback device queue and distribution to various visitors and friends further discloses:
and wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Roth to Bar.  Doing so would have provided various benefits to the traditional/conventional jukebox like playback of the lists detailed by Bar (para 4 of Roth) by satisfying the need for improved approaches to manage and coordinate playback of digital media assets; paras 4 – 7 of Roth.

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
determining that a user account associated with the plurality of media playback systems (e.g. user creates an account and logs into an account; para 49) is granted a first type of access to a media playback system cloud service (e.g. session participants, hosts and associated permissions, rules and other restrictions for the sessions; para 52; permissions setup; para 55, Fig. 7), wherein the first type of access permits (e.g. viewers) a first set of media playback system operations, and wherein a second type of access (e.g. host/moderator) permits a second set of media playback system 

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
receiving, via the network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49), data representing one or more commands to add one or more additional audio tracks to the cloud queue (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated device; para 48);
determining that adding the one or more additional audio tracks to the cloud queue is prohibited with the first type of access (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106), wherein the second type of access permits adding the one or more additional audio tracks to the cloud queue (e.g. all but host see the buttons disable; para 80, in other words the host permission do not disable these buttons and can use them); and


Regarding Claim 4, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the one or more additional audio tracks are associated with a particular playlist of the media playback system cloud service (e.g. user and associated user data brought to the session; para 66; and note once content has been placed into a playlist, the content metadata is supplemented by the name of the user who submitted the content; para 63), and wherein the first type of access excludes queueing the particular playlist in the cloud queue (e.g. playlist locked for the session, add to playlist button is disabled for the viewers during host control only; para 80, see also fig. 23 paras 104-106).

Regarding Claim 5, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the one or more additional audio tracks are associated with a particular streaming audio service (e.g. internal services and systems; para 45; note audio played back in real time synchronously for all users; para 4; content introduced from any number of sources; para 60; note third party playback of content such as YouTube video; para 120), and wherein the first type of access excludes streaming audio tracks 

Regarding Claim 7, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
wherein determining that the user account associated with the plurality of media playback systems is granted the first type of access to the media playback system cloud service comprises:
receiving, from a control application on a mobile device, data representing an authorization token (e.g. system checks if the user is logged in, user has a valid and current login stored in a cookie or other marker locally or on a server; para 65); and
determining that the authorization token is associated with the first type of access (e.g. user using a valid log in state from a previous session to re-enter the session; par 65; note the re-establishment of role status for the user; para 66; see additionally that the system is set to automatically re-establish session settings and permissions to the configuration when the user las participated; para 67).

Regarding Claim 8, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
causing a control application on a mobile device to display a control interface (e.g. consider computing devices such as mobile phones, pdas, laptops etc; media consumed on a mobile device and displayed in web browser or application dedicated to 

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Bar in the combination further discloses:
causing the control application on the mobile device to display (e.g. display in Fig. 4) a graphical indication of the first type of access on the control interface (e.g. note indications of host, co-host, and viewers in 402 of fig 4) concurrently with the graphical representation of the cloud queue (e.g. window of content items in 406 of fig. 4) and (ii) graphical representations of the media playback systems in the plurality of media playback system (e.g. viewers tab in Fig. 4 or viewer’s list displayed in the interface of Fig. 12).

Regarding Claim 10, in addition to the elements stated above regarding claim 2, Bar in the combination further discloses:
modifying access by the user account associated with the plurality of media playback systems from the first type of access to the second type of access (e.g. changing session settings to enable co-hosts or permissions or moderators; para 57).

Claim 11 is rejected under the same grounds stated regarding claim 1 above.

Claim 12 is rejected under the same grounds stated regarding claim 2 above.

Claim 13 is rejected under the same grounds stated regarding claim 3 above.

Claim 14 is rejected under the same grounds stated regarding claim 4 above.

Claim 15 is rejected under the same grounds stated regarding claim 5 above.

Claim 17 is rejected under the same grounds stated regarding claim 7 above.

Claim 18 is rejected under the same grounds stated regarding claim 8 above.

Claim 19 is rejected under the same grounds stated regarding claim 9 above.

Claim 20 is rejected under the same grounds stated regarding claim 10 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,729,599. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘599 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘071 patent, while using different language and arranged in different dependencies, make obvious the limitations presented in the instant application.  Rearrangement of limitations and using different terminology would have been obvious to one of ordinary skill in the art at the time the invention was filed.

Claims 1 – 5, 7 – 15 and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘070 patent, while using different language .

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejections under obvious type double patenting are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654